DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 76 in Fig 3 is not in the specification 
Reference characters 910, 912, 914, and 916 in Fig 9 are missing from the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claims 3 and 18 are objected to because of the following informalities:  Applicant should spell out Atrioventricular before using the abbreviation AV.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Applicant claims “applying the machine learning model to the received cardiac electrogram data further comprises applying the machine learning model to at least one of: one or more characteristics of the received cardiac electrogram data correlated to arrhythmia in the patient; an activity level of the medical device; an input impedance of the medical device; or a battery level of the medical device”, however, it is unclear how this machine learning is being applied to these characteristics of a medical device. For instance, the specification doesn’t seem to describe how a machine learning model is applied to an activity level of the medical device, input impedance, or battery level.  The claim appears to be a function without explaining how to achieve the function, see MPEP 2161.01 (I). “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved”. Further explanation is needed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 6, the metes and bound of the claim limitation “medical device activity level” is unclear. The Applicant does not provide any detail on this in the claim or in the specification. 
In regards to claim 15, the claim is unclear and seems repetitive to say the first classification of arrhythmia in the patient determined by feature-based delineation comprises performing feature-based delineation of the received cardiac electrogram data to determine the first classification of arrhythmia in the patient. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 1-20 are rejected under U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 12, and 20 recite the system/method for determining if a subject has suffered an arrythmia using a machine taught model. The limitations of looking an ECG data, determining if a patient has had an arrythmia, determining cardiac features from the ECG data, and generating a report that shows the arrythmia and cardia features, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computing device” comprising “processing circuitry” and a “storage medium” that can gather and analyze data and then create a report, nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “computing device” and its components, the context of this claim could be accomplished in the mind or on a piece of paper by gathering data from a subject (such as ECG data) and analyzing it. But for the “machine learned model”, a person can mentally take in information about the obtained and analyzed data and use it to determine if a user has suffered an arrythmia. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “computing device” and its components and the “machine learned model” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-5, 9, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (US 20170156592 A1).
	In regards to claim 1, Fu discloses a method comprising: 
receiving, by a computing device comprising processing circuitry and a storage medium (Par. 0031-0032 discloses a data server 11 comprising a processor and storage), cardiac electrogram data of a patient sensed by a medical device (Par. 0033 discloses gathering ECG data signals); 
applying, by the computing device, a machine learning model, trained using cardiac electrogram data for a plurality of patients, to the received cardiac electrogram data to determine, based on the machine learning model, that an episode of arrhythmia has occurred in the patient (Par. 0047 discloses using a labeling algorithm to review the ECG data and label it as having an arrhythmia and Par. 0053 discloses the labeling algorithm can be a support vector machine algorithm, neural network or deep learning algorithm); 
performing, by the computing device, feature-based delineation of the received cardiac electrogram data to obtain cardiac features present in the cardiac electrogram data (Par. 0038-39 disclose receiving and processing from the ECG, i.e. obtaining cardiac features); 
in response to determining that the episode of arrhythmia has occurred in the patient: 
generating, by the computing device, a report comprising an indication that the episode of arrhythmia has occurred in the patient and one or more of the cardiac features that coincide with the episode of arrhythmia and outputting, by the computing device and for display, the report comprising the indication that the episode of arrhythmia has occurred in the patient and the one or more of the cardiac features that coincide with the episode of arrhythmia (Par. 0027 discloses receiving from the labeling algorithm, i.e. the machine learned model, information about if an arrythmia has occurred [Par. 0047, 0053] and displaying the results. Fig 3 shows the ECG signals/features, i.e. cardiac feature, can be shown as well). 
In regards to claim 2, Fu discloses the method of claim 1, wherein performing feature-based delineation of the cardiac electrogram data to obtain the cardiac features present in the cardiac electrogram data comprises performing at least one of QRS detection, refractory processing, noise processing, or delineation of the cardiac electrogram data to obtain cardiac features present in the cardiac electrogram data (Par. 0038-0039 discloses noise processing).  
In regards to claim 3, Fu discloses the method of claim 1, wherein applying the machine learning model to determine that the episode of arrhythmia has occurred in the patient comprises applying the machine learning model to determine that an episode of at least one of bradycardia, tachycardia, atrial fibrillation, ventricular fibrillation, or AV Block has occurred in the patient (Par. 0051 discloses determining bradycardia and tachycardia).  
In regards to claim 4, Fu discloses the method of claim 1, wherein the cardiac features present in the cardiac electrogram data are one or more of a mean heartrate of the patient, a minimum heartrate of the patient, a maximum heartrate of the patient, a PR interval of a heart of the patient, a variability of heartrate of the patient, one or more amplitudes of one or more features of an electrocardiogram (ECG) of the patient, or an interval between the or more features of the ECG of the patient (Par. 0051 discloses heart rate can be a feature present in the ECG)  
In regards to claim 5, Fu discloses the method of claim 1, wherein the machine learning model trained using cardiac electrogram data for the plurality of patients comprises a machine learning model trained using a plurality of electrocardiogram (ECG) waveforms, each ECG waveform labeled with one or more episodes of arrhythmia of one or more types in a patient of the plurality of patients (Par. 0056 discloses using the ECG waveform to help teach the algorithm).  
In regards to claim 9, Fu discloses the method of claim 1, wherein the method further comprises processing, by the computing device, the received cardiac electrogram data to generate an intermediate representation of the received cardiac electrogram data, wherein applying the machine learning model, trained using cardiac electrogram data for the plurality of patients, to the received cardiac electrogram data to determine that the episode of arrhythmia has occurred in the patient comprises applying a machine learning model, trained using intermediate representations of cardiac electrogram data for a plurality of patients, to the intermediate representation of the received cardiac electrogram data and the cardiac features present in the cardiac electrogram data to determine, based on the machine learning model, that the episode of arrhythmia has occurred in the patient (Fu discloses the processing circuitry is configured by the algorithm server 12 to extract the interval of every two successive R-waves, i.e. R-R interval, of the ECG signal in block 405 and then detects whether there is arrhythmia or not according to the extracted R-R intervals. The Examiner is interpreting each of the R-R intervals to comprise an intermediate representation in processing the ECG data. The machine learning model uses these intermediate R-R intervals as representations of ECG data for a plurality of patients, to the intermediate representation of the sensed ECG data and the cardiac features present in the sensed ECG data to determine, based on the machine learning model, that the episode of arrhythmia has occurred in the patient).  
In regards to claim 12, Fu discloses the method comprising: 
receiving, by a computing device comprising processing circuitry and a storage medium (Par. 0031-0032 discloses a data server 11 comprising a processor and storage), cardiac electrogram data of a patient sensed by a medical device (Par. 0033 discloses gathering ECG data signals);
obtaining, by the computing device, a first classification of arrhythmia in the patient determined by feature-based delineation of the received cardiac electrogram data, wherein the feature-based delineation identifies cardiac features present in the cardiac electrogram data (Par. 0038-39 disclose receiving and processing from the ECG, i.e. obtaining cardiac features); 
applying, by the computing device, a machine learning model, trained using cardiac electrogram data for a plurality of patients, to the received cardiac electrogram data to determine, based on the machine learning model, a second classification of arrhythmia in the patient (Par. 0047 discloses using a labeling algorithm to review the ECG data and label it as having an arrhythmia and Par. 0053 discloses the labeling algorithm can be a support vector machine algorithm); 
determining, by the computing device and based on the first classification and second classification, that an episode of arrhythmia has occurred in the patient (Par. 0047 discloses using a labeling algorithm to review the ECG data and label it as having an arrhythmia; 
and in response to determining that the episode of arrhythmia has occurred in the patient:
generating, by the computing device, a report comprising an indication that the episode of arrhythmia has occurred in the patient and one or more of the cardiac features that coincide with the episode of arrhythmia and outputting, by the computing device and for display, the report comprising the indication that the episode of arrhythmia has occurred in the patient and the one or more of the cardiac features that coincide with the episode of arrhythmia (Par. 0027 discloses receiving from the labeling algorithm, i.e. the machine learned model, information about if an arrythmia has occurred [Par. 0047, 0053] and displaying the results. Fig 3 shows the ECG signals/features, i.e. cardiac feature, can be shown as well). 
In regards to claim 14, Fu discloses the method of claim 12, wherein applying the machine learning model to the received cardiac electrogram data to determine the second classification of arrhythmia in the patient comprises applying the machine learning model to the received cardiac electrogram data and the cardiac features identified by the feature-based delineation of the received cardiac electrogram data to determine the second classification of arrhythmia in the patient; and wherein determining, based on the first classification and second classification, that the episode of arrhythmia has occurred in the patient comprises: determining that the first classification is indicative that the episode of arrhythmia has occurred in the patient; and in response determining that the first classification is indicative that the episode of arrhythmia has occurred in the patient, determining that the second classification verifies that the episode of arrhythmia has occurred in the patient; and in response to determining that the second classification verifies that the episode of arrhythmia has occurred in the patient, determining that the episode of arrhythmia has occurred in the patient (Fu discloses the processing circuitry is configured by the algorithm server 12 to extract the interval of every two successive R-waves, i.e. R-R interval, of the ECG signal in block 405 and then detects whether there is arrhythmia or not according to the extracted R-R intervals. The Examiner is interpreting each of the R-R intervals to comprise an intermediate representation in processing the ECG data. The machine learning model uses these intermediate R-R intervals as representations of ECG data for a plurality of patients, to the intermediate representation of the sensed ECG data and the cardiac features present in the sensed ECG data to determine, based on the machine learning model, that the episode of arrhythmia has occurred in the patient).  
In regards to claims 15 and 16, Fu discloses the method of claim 12, wherein obtaining, by the computing device, the first classification of arrhythmia in the patient determined by feature-based delineation of the received cardiac electrogram data comprises performing, by the computing device, feature-based delineation of the received cardiac electrogram data to determine the first classification of arrhythmia in the patient (Par. 0038-0039).
In regards to claim 17, Fu discloses the method of claim 12, wherein obtaining the first classification of arrhythmia in the patient determined by feature-based delineation of the received cardiac electrogram data comprises obtaining the first classification of arrhythmia in the patient determined by at least one of QRS detection, refractory processing, noise processing, or delineation of the cardiac electrogram data to obtain cardiac features present in the cardiac electrogram data  (Par. 0038-0039 discloses noise processing).  
In regards to claim 18, Fu discloses the method of claim 12, wherein applying the machine learning model to determine the second classification of arrhythmia in the patient comprises applying the machine learning model to determine that an episode of at least one of bradycardia, tachycardia, atrial fibrillation, ventricular fibrillation, or AV Block has occurred in the patient (Par. 0051 discloses determining bradycardia and tachycardia).  
In regards to claim 19, Fu discloses the method of claim 12, wherein the cardiac features present in the cardiac electrogram data are one or more of a mean heartrate of the patient, a minimum heartrate of the patient, a maximum heartrate of the patient, a PR interval of a heart of the patient, a variability of heartrate of the patient, one or more amplitudes of one or more features of an electrocardiogram (ECG) of the patient, or an interval between the or more features of the ECG of the patient (Par. 0051 discloses heart rate can be a feature present in the ECG).  
In regards to claim 20, Fu discloses the computing device comprising processing circuitry and a storage medium(Par. 0031-0032 discloses a data server 11 comprising a processor and storage), wherein the processing circuitry is configured to: 
receive cardiac electrogram data of a patient sensed by a medical device (Par. 0033 discloses gathering ECG data signals); 
apply a machine learning model, trained using cardiac electrogram data for a plurality of patients, to the received cardiac electrogram data to determine, based on the machine learning model, that an episode of arrhythmia has occurred in the patient (Par. 0047 discloses using a labeling algorithm to review the ECG data and label it as having an arrhythmia and Par. 0053 discloses the labeling algorithm can be a support vector machine algorithm); 
perform feature-based delineation of the received cardiac electrogram data to obtain cardiac features present in the cardiac electrogram data (Par. 0038-39 disclose receiving and processing from the ECG, i.e. obtaining cardiac features); 
in response to determining that the episode of arrhythmia has occurred in the patient: 
generate a report comprising an indication that the episode of arrhythmia has occurred in the patient and one or more of the cardiac features that coincide with the episode of arrhythmia; and output, for display, the report comprising the indication that the episode of arrhythmia has occurred in the patient and the one or more of the cardiac features that coincide with the episode of arrhythmia(Par. 0027 discloses receiving from the labeling algorithm, i.e. the machine learned model, information about if an arrythmia has occurred [Par. 0053] and displaying the results. Fig 3 shows the ECG signals/features, i.e. cardiac feature, can be shown as well).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Galloway (US 20180233227 A1).
	In regards to claim 7, Fu discloses the method of claim 1, except for wherein the method further comprises, in response to outputting the report comprising the indication that the episode of arrhythmia has occurred in the patient and the one or more of the cardiac features that coincide with the episode of arrhythmia: receiving, by the computing device and from a user, an adjustment to the feature-based delineation of the cardiac electrogram data; and performing, in accordance with the adjustment, feature-based delineation of the cardiac electrogram data to obtain second cardiac features present in the cardiac electrogram data.  
	However, in the same field of endeavor, Galloway discloses a system for training an algorithm to read/analyze ECG data and diagnose based on the analysis (Abstract) wherein Par. 0014 discloses training the machine learning model and adjusting the labeling of the training data prior to training the system in order to avoid error and uncertainty. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Fu and modified them by performing an adjustment in accordance with the feature-based delineation of the ECG data, as taught and suggested by Galloway, in order to avoid error and uncertainty.
	In regards to claim 10, Fu discloses the method of claim 9, except for wherein processing the received cardiac electrogram data to generate the intermediate representation of the received cardiac electrogram data comprises at least one of: applying a filter to the received cardiac electrogram data; performing signal decomposition on the received cardiac electrogram data.  
	However, in the same field of endeavor, Galloway discloses a system for training an algorithm to read/analyze ECG data and diagnose based on the analysis (Abstract) wherein the system applies a filter to the ECG data (Par. 0016) for the purpose of identifying and filtering out the inaccurate measurements. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Fu and modified them by applying a filter to the ECG data, as taught and suggested by Galloway, for the purpose of identifying and filtering out the inaccurate measurements.
	In regards to claim 11, the combined teachings of Fu and Galloway as applied to claim 10 discloses method of claim 10, wherein performing signal decomposition on the received cardiac electrogram data comprises performing wavelet decomposition on the received cardiac electrogram data (Par. 0022 of Galloway disclose wave analysis on the ECG signal).  

8.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of McNamara (US 20100268103 A1).
	Fu discloses the method of claim 1, wherein the cardiac electrogram data of the patient comprises an electrocardiogram (ECG) of the patient (Par. 0033 discloses gathering ECG signals from a patient). 
Fu does not disclose wherein generating the report comprising the indication that the episode of arrhythmia has occurred in the patient and the one or more of the cardiac features that coincide with the episode of arrhythmia comprises: identifying a subsection of the ECG of the patient, wherein the subsection comprises ECG data for a first time period prior to the episode of arrhythmia, a second time period during the episode of arrhythmia, and a third time period after the episode of arrhythmia, and wherein a length of time of the ECG of the patient is greater than the first, second, and third time periods; identifying one or more of the cardiac features that coincide with the first, second, and third time periods; and including, in the report, the subsection of the ECG and the one or more of the cardiac features that coincide with the first, second, and third time periods.
However, in the same field of endeavor, McNamara discloses a system to presenting/reporting heart rate data, such as arrythmia data, (Abstract), wherein the system displays time data of the arrythmia and corresponding cardiac features such as heart rate or QRS duration (Par. 0029) for the purpose of presenting a user or doctor with a chart showing summary statistical data. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Fu and modified them by having a report of arrythmia time data with corresponding cardiac features, as taught as suggested by McNamara, for the purpose of presenting a user or doctor with a chart showing summary statistical data.
9.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Perschbacher (US 20180310892 A1)
Fu disclose the method of claim 12, except for wherein determining, based on the first classification and second classification, that the episode of arrhythmia has occurred in the patient comprises: determining, by the computing device, a degree of similarity of the first classification and the second classification; and based on the degree of similarity of the first classification and the second classification, determining, by the computing device, that the episode of arrhythmia has occurred in the patient.  
	However, in the same field of endeavor, Perschbacher discloses systems and methods for managing machine taught medical alert systems (Abstract) wherein similarity metrics are applied to the patient data (Par. 0070) in order to categorize data /medical events.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Fu and modified them by applying a similarity metric to the data, as taught and suggested by Perschbacher, in order to categorize data/medical events as having or not having an arrhythmia. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/373480 in view of Fu (US 20170156592 A1).
Application No. 17/373480 discloses all of the features of the present claim except for displaying the report of arrythmia on a display. However, using a display to show reported data is not novel. Fu, as applied to claim 1 of the present application above, discloses using a machine learning model to detect cardiac features from an ECG and to determine if a subject has suffered an arrythmia and then displaying this determination and data.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified claims 1, 12, and 20  in the present application to include a display, as taught by Fu, in order to provide the user with a visual report. This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 July 2022